Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Homer Richards appeals the district court’s order denying his motions for DNA testing, discovery, and appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Richards, No. 1:93-cr-00062-JCC-2 (E.D. Va. filed Mar. 1, 2011, and entered Mar. 2, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.